DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1-8, 10-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US PG Pub 2017/0273527 A1 (hereafter Han) in view of Millard et al., US PG Pub 2019/0187703 A1 (hereafter Millard).  

Regarding claim 1 where it is disclosed by Han to have a cleaning robot as shown in at least figure 1 that is controlled by a portable device that displays a map of the space which the robot is cleaning as shown in at least figures 1, 3 and 18.  This is read upon by applicants claim to, “A method for performing a task of a cleaning robot [at least paragraph 12 describes a cleaning robot], the method comprising: generating a navigation map for driving the cleaning robot based on receiving sensor data from at least one sensor that detects a task area in which an object is arranged [at least paragraphs 12 describes the robot with is sensors generating a map using the sensed data, paragraphs 90, 118-119 and 236-137 describe the camera that is used to generate the map for the robot but is located on the robot]; … ; and performing a task of the cleaning robot based on a control command of a user using the semantic map [at least in figure 6 where it is shown on the mobile device to allow the user to start the cleaning operation of the robot see box 180 also described in paragraph 151].”  
However it is not specifically disclosed by Han to have their system also, “…obtaining recognition information of the object by applying an image of the object captured by at least one camera to a trained artificial intelligence model;…generating a semantic map indicating 
Millard is directed to a semantic obstacle recognition for path planning for a robotic device.  Millar also discloses their system being able to, “…obtaining recognition information of the object by applying an image of the object captured by at least one camera [at least paragraph 17 where they describe a camera that allows the system to captures images around the robotic device] to a trained artificial intelligence model [at least paragraph 44 where they describe their system using deep neural networks to process the sensor data]…generating a semantic map indicating environment information of the task area by mapping an area of the object included in the navigation map with the recognition information of the object [at least figures 3-4 and described in paragraphs 29 & 39-40]; and performing a task of the cleaning robot [at least paragraph 30 where it cites a cleaning robot] … .”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence such a deep neural network for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles whilst it cleans as taught by Millard.  
Regarding claim 2 where it is further disclosed by Han in at least figure 15 and described in paragraph 242 to have their system also producing a plan view of the working area that shows 
However, it is not specifically disclosed by Han to have their system use the recognition of the object in the task area and semantic mapping of the task area, where this is described by Millard in at least paragraphs 43-45.  Millard describes in the aforementioned paragraphs to have their EAOD being able to use the data from the camera on the robot to evaluate the task area and being able to identify the object in the task area and label them as shown in at least figure 3.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles which are labeled by the EAOD whilst it cleans, as taught by Millard.  
Regarding claim 3 where all the limitations of claim 1 are disclosed by Han and Millard as described above.  Where it is further disclosed by Millard in at least figure 3 to show the obstacles in the task area when it maps the room using the sensors on board the robot.  This is or a form of the object, according to a detection result of the at least one sensor.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles which are labeled by the EAOD whilst it cleans, as taught by Millard.  
Regarding claim 4 where all the limitations of claim 1 are disclosed by Han and Millard as described above.  Where it is further disclosed by Millard in at least paragraphs 44 and 47 to have their system using a deep neural network to process the sensor data.  Where the sensor data could be an image device such as a camera as described in paragraph 44.  The system of Millard describes how it can recognize the object captured by the image sensor and using the deep neural network be able to positon the object in a room and chart its location in the room and shown in at least figure 3.  This is read upon by applicants claim to obtaining the recognition information of the object by applying the image of the object captured by the camera to the trained artificial 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles which are labeled by the EAOD whilst it cleans, as taught by Millard.  
Regarding claim 5 where all the limitations of claim 1 are disclosed by Han and Millard as described above.  Where it is further disclosed by Millard in at least figure 3 and described in at least paragraphs 41-47 to have their system also identifying an object boundary corresponding to the object in the navigation map, wherein the generating of the semantic map comprises generating the semantic map indicating the environment of the task area by mapping an area of the object determined by the object boundary with the recognition information of the object.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be 
Regarding claim 6 where all the limitations of claim 1are disclosed by Han and Millard as described above.  Where it is further disclosed by Millard in at least figure 3 to have their system being able to recognize the object that was captured by the image sensors and use the EAOD to label the object based on the evaluation of the deep neural network on the EAOD, see figure 3 where they have label the obstacles in the room.  This is read upon by applicants claim to, the recognition information of the object comprises at least one of a name, a type, or a feature of the object.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles which are labeled by the EAOD whilst it cleans, as taught by Millard.  
  Regarding claim 7 where all the limitations of claim 1 are disclosed by Han and Millard as described above.  Where it is further disclosed by Millard to allow the user to command the robot to carry out a function as described in at least paragraphs 124 and 139.  Where it is also disclosed by Millard in at least paragraphs 256 and 259 and shown in at least figures 19b-c to have their system allowing the user on their portable device to select the area to be cleaned by the robotic device and have the robot move from one area to the desired cleaning area, see figure 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles which are labeled by the EAOD whilst it cleans, as taught by Millard.  
Regarding claim 8 where all the limitations of claim 1 are disclosed by Han and Millard as described above.  Where it is further disclosed by Han in at least paragraphs 88 and 117 to have an ultrasonic sensor which is used to detect the distance of the object from the robot.  It is also disclosed by Han in at least paragraphs 90 and 118 to have their system include a camera to help capture video pictures of the objects.  This is read upon by applicants claim to detecting the object using at least one sensor selected based on the recognition information of the object among a plurality of sensors [camera sensor described in at least paragraphs 90 & 118]; and obtaining additional information on the object using the detection result of the at least one sensor [ultrasonic sensor described in at least paragraphs 88 & 117].   
Regarding claim 10 where all the limitations of claim 1 are disclosed by Han and Millard as described above.  Where it is further disclosed by Han in their system to include an ultrasonic sensor as described in at least paragraphs 88 & 117.  It is also disclosed by Millard in at least 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han by the teachings of Millard, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Han by Millard by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Han whom does not have their system use artificial intelligence for processing the image data to produce a map of the area to be worked in by the robot to allow it to plan the work and route it will take to avoid hitting obstacles which are labeled by the EAOD whilst it cleans, as taught by Millard.  
Regarding claim 11 which the corresponding system claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 12 which is the corresponding system claim of method claim 2 and thus rejected for the same reasons as stated for claim 2 above.  
Regarding claim 13 which is the corresponding system claim of method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 14 which is the corresponding system claim of method claim 4 and thus rejected for the same reasons as stated for claim 4 above.  
Regarding claim 15 which is the corresponding system claim of method claim 5 and thus rejected for the same reasons as stated for claim 5 above.  
Regarding claim 16 which is the corresponding system claim of method claim 6 and thus rejected for the same reasons as stated for claim 6 above.  
Regarding claim 17 which is the corresponding system claim of method claim 7 and thus rejected for the same reasons as stated for claim 7 above.  
Regarding claim 18 which is the corresponding system claim of method claim 8 and thus rejected for the same reasons as stated for claim 8 above.  
Regarding claim 20 which is the corresponding system claim of method claim 10 and thus rejected for the same reasons as stated for claim 10 above.  

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 
subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 19 where applicant claims for example in claim 9 to have “setting a priority with respect to a plurality of sensors according to the recognition information of the object; and obtaining the additional information on the object using the result detected by the at least one sensor according to the priority among the plurality of sensors.”  It is unclear as to what priority is being set based on sensor data?  What is the parameters that are being used to The metes and bounds of the claims are indefinite and hence the claims cannot be examined as currently presented and thus not be treated on the merits.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664